DETAILED ACTION
This communication is in respond to applicant’s response filed on October 20, 2021. Claims 1-2 and 4-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to amended claim have been fully considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2014/0181897 A1 to Zaitsev (hereinafter Zaitsev) in view of US PG-PUB 2009/0313613 A1 to Ben-Artzi et al. (hereinafter Ben-Artzi) and US PG-PUB No. 2020/0394050 A1 to Schultheiss et al. (hereinafter Schultheiss).
As per claim 1, Zaitsev disclosed a fraud detection system comprising: 

generate a first fraud detection rule using a conditional scripting language (Zaitsev, Fig. 1, generating script of behavior model of security rating rules, par 0002, 0012), the first fraud detection rule including an Anchor attribute and an Add-On identifier, the Anchor attribute and the Add-On identifier corresponding to a data path for retrieval of a value related to the Add-On identifier (Zaitsev, par 0014-0020, “API function: Loading a driver (NtLoadDriver)” corresponds to claimed Anchor attribute and Add-On identifier which corresponding to a data path for retrieval of value related to the Add-On identifier NtLoadDriver), the rule include conditions for arguments 1-3), 
store the first fraud detection rule in the database, retrieve the first fraud detection rule from the database, and execute the first fraud detect rule (Zaitsev, Fig. 2 and par 0006, The system then generates a behavior model script based on the problematic security rating rule and the at least one different security rating rule and executes said behavior model script during antivirus analysis of said analyzed program to detect a computer malware in said analyzed program; storing and retrieving of the rules are implicitly disclosed);
Zaitsev does not disclose generate an abstract syntax tree based on the first fraud detection rule, wherein the abstract syntax tree includes a dependency between the first data path and a second data path included in a second fraud detection rule, transpile the first fraud detection rule from the conditional scripting language to a native language source code, store the transpiled fraud detection rule in the database, the transpiled fraud detection rule including the data path for retrieval of the value related to the Add-On identifier, retrieve the transpiled fraud detection rule from the database, and execute the fraud detection rule in an environment implementing the 
Ben-Artzi does not explicitly disclose data being identified by data-paths, and “using the first data path, retrieve the value related to the Add-On identifier”, and utilizing the retrieved value to execute the transpiled code; however, in an analogous art in executing / translation software programs, Schultheiss disclosed translating software instructions that utilizing data path to 

As per claim 2, Zaitsev-Ben-Artzi-Schultheiss disclosed the fraud detection system of claim 1, wherein the server is further configured to: parse the first fraud detection rule in the conditional scripting language (Ben-Artzi, par 0008, the source programing language code is tokenized to generate a list of tokens based on a set of expression rules and the list of tokens is parsed to generate an abstract syntax tree based on a set of grammar rules, wherein the abstract syntax tree comprises one or more data node; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

As per claim 4, Zaitsev-Ben-Artzi-Schultheiss disclosed the fraud detection system of claim 1, wherein the server is further configured to: validate the fraud detection rule using the abstract syntax tree (Ben-Artzi, par 0050, the list of token is analyzed syntactically by parser 108 to generate a grammatical data structure, at step 804. In an embodiment of the invention, the grammatical data structure is a hierarchical data structure and is referred to as an Abstract Syntax 

As per claim 5, Zaitsev-Ben-Artzi-Schultheiss disclosed the fraud detection system of claim 1, wherein the server is further configured to: validate the transpiled first fraud detection rule for the native language source code (Ben-Artzi, par 0050, the document object model is processed by analyzer 112 to generate a target list of tokens. The target list of tokens is thereafter processed by analyzer 112 to generate the target programming language code; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

As per claim 6, Zaitsev-Ben-Artzi-Schultheiss disclosed the fraud detection system of claim 1, wherein a level of abstraction for the conditional scripting language and a level of abstraction for the native language source code are the same (Ben-Artzi, par 0050, the Abstract Syntax Tree (AST) generated from source programing language code is processed to generate a document object model, and the document object model is processed to generate a target list of tokens. The target list of tokens is thereafter processed by analyzer 112 to generate the target programming language code; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

As per claim 7, Zaitsev-Ben-Artzi-Schultheiss disclosed the fraud detection system of claim 1, wherein the Anchor attribute corresponds to a first token; and the Add-On identifier corresponds to a second token (Ben-Artzi, par 0033-0034, tokenization of source code including operators and identifiers; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

As per claim 8, Zaitsev-Ben-Artzi-Schultheiss disclosed the fraud detection system of claim 7, wherein the first data path is a dot-separated, alphanumeric string that includes the first token and the second token (Ben-Artzi, par 0033-0034, tokenization of source code including operators and identifiers; further par 0045, identifiers such as file path including extensions is a dot-separated alphanumeric string; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

Claims 10-14 recite substantially the same limitations as claims 1-4, and 6, respectfully, reciting a method implemented by the corresponding system, therefore, they are rejected under the same rationale. 

Claims 16-19 recite substantially the same limitations as claims 1-4, respectfully, reciting a non-transitory computer readable medium with instruction for performing actions implemented by the corresponding system, therefore, they are rejected under the same rationale. 

Claims 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaitsev in view of Ben-Artzi and Schultheiss as applied to claim 1 above, and further in view of US PG-PUB No. 2016/0099963 A1 to Mahaffey et al. (hereinafter Mahaffey).
As per claim 9, Zaitsev-Ben-Artzi-Schultheiss disclosed the fraud detection system of claim 1; Zaitsev-Ben-Artzi-Schultheiss does not disclose the native language source code is PHP: Hypertext Preprocessor code; however, in an analogous art in fraud detection, Mahaffey disclosed implementing malware detection applications using PHP script (Mahaffey, par 0656, app analysis server “may be implemented in a variety of ways, including a PHP script or a Java, Ruby, or Python 

Claim 15 recites substantially the same limitations as claim 9, reciting a method implemented by the corresponding system, therefore, it is rejected under the same rationale. 

Claim 20 recites substantially the same limitations as claim 9, reciting a non-transitory computer readable medium with instruction for performing actions implemented by the corresponding system, therefore, it is rejected under the same rationale. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491